Citation Nr: 0714434	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  95-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for neck pain, to 
include as due to an undiagnosed illness.

3. Entitlement to service connection for hand numbness, to 
include as due to an undiagnosed illness.

4. Entitlement to service connection for loss of hair, to 
include as due to an undiagnosed illness.

5. Entitlement to service connection for loss of memory, to 
include as due to an undiagnosed illness.

6. Entitlement to service connection for poor circulation and 
a blood condition, to include as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by: Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J.J., M.D.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1984 and from December 1990 to September 1991, to include 
service in the Southwest theater of operations.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2001 and March 2002, the veteran had two hearings 
with the RO.  Transcripts of the hearings are associated with 
the claims file. 

This case was previously remanded for further development by 
the Board in November 1996 and September 2003.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  An adjustment disorder, schizophrenia, borderline 
personality disorder, a dystemic disorder were not manifest 
in service and are not currently shown.

2.  Post-traumatic stress disorder (PTSD) is not currently 
shown.

3.  The evidence shows that the veteran requested a 
psychiatric examination upon separation and was diagnosed 
with an anxiety disorder a few months after discharge. 

4. The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  
 
5. Neck pain is diagnosed as cervical sprain and cervical 
disc herniation.  

6.  Cervical sprain and cervical disc herniation were not 
manifest in service or for many years following service.

7. Hand numbness is tentatively diagnosed as carpal tunnel 
syndrome. 

8.  Carpal tunnel syndrome was not manifest in service or for 
many years following service.

9. Hair loss was not manifest in service and is not currently 
shown.

11. Loss of memory was not manifest in service and is not 
currently shown.

12. Poor circulation and a blood condition was not manifest 
in service and are not currently shown.


CONCLUSIONS OF LAW

1. PTSD, schizophrenia, an adjustment disorder, borderline 
personality disorder, and a dystemic disorder were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
1110, 5102, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).

2. An anxiety disorder was incurred in active service.  38 
U.S.C.A. 1110, 5102, 5103, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

3. Cervical sprain and cervical disc herniation were not 
incurred in or aggravated by active service, nor are they 
shown to be due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.  38 U.S.C.A. 1110, 1117, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

4. Carpal tunnel syndrome was not incurred in or aggravated 
by active service, nor is it shown to be due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. 1110, 
1117, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

5. Hair loss was not incurred in or aggravated by active 
service, nor is it shown to be due to an undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.  38 U.S.C.A. 1110, 1117, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

6. Loss of memory was not incurred in or aggravated by active 
service, nor is it shown to be due to an undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.  38 U.S.C.A. 1110, 1117, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

6. Poor circulation and a blood condition were not incurred 
in or aggravated by active service, nor are they shown to be 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  38 
U.S.C.A. 1110, 1117, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The RO provided the veteran with February & December 2004 
letters which included notification of what was required to 
substantiate his claims.  These letters notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment or to provide 
a properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claims 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession pertaining to the 
claims.  These letters also informed the veteran of the 
regulations relating to undiagnosed illnesses and 
substantiating a claim for post-traumatic stress disorder 
based on personal assault.  Thus, the Board finds that VA 
fully notified the veteran of what was required to 
substantiate his claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but not notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, no effective dates will be assigned and there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
VA treatment records and private/state treatment records.  
The RO has repeatedly requested the veteran's service 
records, to include personnel records, for the veteran's 
second period of service from the National Guard.  The 
National Guard has provided records, however, they do not 
cover his entire period of service.  However, it appears that 
the National Guard has provided all the records available 
related to the veteran's second period of service, and a 
remand is not required.  Though these records are not of 
file, the Board finds that the RO has complied with the duty 
to assist and made reasonable efforts to obtain these 
records.  

The veteran has requested an examination in connection to 
these claims.  Though there are VA examinations related to 
the acquired psychiatric condition, there are no VA 
examinations related to the other conditions, specifically 
neck pain, hand numbness, loss of hair, loss of memory, and 
poor circulation and a blood condition, to include as due to 
an undiagnosed illness.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the appellant suffered an event, injury 
or disease in service, or has a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4) (2006).  

In the present case, the veteran claims these conditions are 
related to service.  However, these is no evidence of 
symptoms of memory loss, hair loss, or a blood or circulation 
condition; there is also no evidence that the other 
conditions were present in service or can be associated with 
service.  The veteran's mere assertions, without any other 
support, do not meet the criterion of 38 C.F.R. § 
3.159(c)(4), which would trigger the duty to provide a VA 
medical examination.  Thus, even though there is not a VA 
examination of record, the VA has fulfilled its duty to 
assist.  Thus, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for a psychiatric 
condition, to include post-traumatic stress disorder, neck 
pain, hand numbness, loss of hair, loss of memory, and poor 
circulation or a blood condition.  Additionally, the veteran 
claims that the neck pain, hand numbness, loss of hair, loss 
of memory, and poor circulation or a blood condition are due 
to an undiagnosed illness and incurred during his period of 
service in the Persian Gulf.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131. Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006, following such service. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. The Board notes that the statutory delimiting date 
is different than the regulatory date.

To qualify for compensation under these provisions, 'Persian 
Gulf veteran' is defined as 'a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. The 'Southwest 
Asia theater of operations' includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.117(d)(1) and (2) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Initially, the Board notes that there has been no assertion 
that these conditions are directly related to combat service. 
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable. 

An Acquired Psychiatric Disorder
 
The veteran seeks service connection for an acquired 
psychiatric disorder, specifically post-traumatic stress 
disorder (PTSD).

Service medical records from the veteran's first period of 
service, from January 1980 to January 1984,  do not show any 
reports of nervousness, anxiety or any other neuropsychiatric 
disorder.  The veteran specifically denied any depression or 
excessive worry or nervous trouble of any sort upon 
separation.  As previously noted, there are no service 
medical records for the veteran's second period of service. 

A January 1992 State Insurance Fund medical examination shows 
that the veteran was attacked by an inmate; there was trauma 
to the face and trauma and lacerations on the right arm.  
March 1992 forward psychiatric reports from the State 
Insurance Fund show that the veteran felt nervous and uneasy 
after being attacked, and felt nervous in the army and after 
his return from the Persian Gulf.  Diagnoses included 
generalized anxiety disorder, paranoid personality traits, 
adjustment disorder with emotion conduct disturbances, 
dystemic disorder related to aggravation and precipitation. 
One record showed that the veteran specifically denied any 
traumatic situations in the Gulf or reacting to thoughts of 
war.  

At a May 1992 VA examination, the veteran reported that in 
June 1982 while on active duty he was attacked by five men 
and received trauma on his head and face.  He reported 
suffering from headaches and having x-rays taken.  The 
veteran also reported that he had Persian Gulf service, but 
did not describe any specific experiences that affected him.  
He mentioned two fights while he was in the Persian Gulf, one 
with an Arabian and one with a Sergeant.  He alleges that in 
both incidences he was provoked and attacked first, and had 
to respond.  The VA examiner noted that when the veteran 
returned, he reported that he was not well in terms of his 
nerves and that he was restless.  After service, he also 
reported an incident of a fight with a prisoner.  The veteran 
described experiencing anxiety, irritability, frustration, 
and jumpiness; he stated that he reacted violently to sudden 
noises and had impulses to attack.  He also described a 
strong startle reaction and difficulties with sleeping.  The 
examiner noted that the veteran had no abnormal tremors, 
ticks, or mannerisms and his responses were relevant and 
coherent.  The veteran did not have hallucinations, was not 
suicidal or homicidal, but had an aggressive character.  He 
was poorly tolerant to frustration and his mood was tense and 
apprehensive.  His memory was preserved.  His judgment was 
fair but insight poor.  The veteran was diagnosed with an 
anxiety disorder.

Records dated immediately after the veteran's discharge from 
the Puerto Rican National Guard, specifically an August 1992 
VA examination, show that the veteran was not feeling 
emotionally stable after his return from Saudi Arabia.  He 
reported nervousness, trying to strangle his wife, and 
hitting his wife with his fist.  The assessment was 
adjustment disorder.   

1993 Army National Guard records show that the veteran was 
suffering from a condition of the nervous system.  A March 
1994 VA treatment record shows a diagnosis of PTSD.      

At a December 1995 VA examination, the veteran did not 
mention any significant stressors during his period of 
Persian Gulf service.  He reported two fights, one with an 
Arabian soldier and one with a sergeant.  After discharge, 
the veteran was attacked by a prisoner at his job at a jail.  
The VA examiner noted that the veteran had very voluntary 
components during the interview.  The examiner reported that 
the veteran was in full contact with realty and very well 
aware of the interview situation, but when the questioning 
began he began to hyperventilate, complained of spasm over 
his neck, and felt light headed.  He complained of 
nervousness and very poor frustration tolerance with 
aggressive responses.  In all the incidences he described, he 
refers to have been provoked or attacked first.  He also 
reported other incidences with other people other than those 
in the Saudi Arabia and the jail.  He was not delusional, 
hallucinating, or suicidal but apparently became very 
aggressive quite easily.  His mood was anxious.  The 
veteran's memory was adequately preserved.  The examiner 
noted that though he alleged not remembering things, the VA 
examiner did not observe him to make an effort to remember 
things.  His judgment was fair, but insight was poor.  The 
veteran was diagnosed with anxiety disorder and borderline 
personality disorder.  The examiner noted that the veteran's 
psychosocial stressors were his personality characteristics.  
The examination report reflects three physicians' names.  

At a February 1997 VA examination, the VA examiner noted that 
the veteran marked depression or excessive worry, and nervous 
trouble of any sort on his separation examination from his 
second period of service.  The examiner noted that in 
February 1992, the veteran reported an inmate attack to the 
State Insurance Fund and was given diagnoses of a personality 
disorder and a dysthymic disorder.  The examiner also noted 
that a May 1992 VA examination showed a diagnosis of an 
anxiety disorder and an August 1992 psychiatric examination 
showed a diagnosis of adjustment disorder with mixed 
disturbance of emotions and conduct.  The examiner also noted 
that the veteran had a diagnosis of anxiety disorder and 
borderline personality disorder in December 1995.  The 
examiner stated that the veteran never presented any 
stressors, outside of being involved in two fights while in 
the Persian Gulf which had not been verified.  The examiner 
concluded that there were no stressors on which to base a 
diagnosis of PTSD.  The examiner also felt that the 1992 
diagnosis of an adjustment disorder was not well documented 
by the psychiatrist.  

Ponce out patient treatment records from 1998 records show a 
diagnosis of chronic neuropsychiatric disorder.  An April 
2000 VA treatment record shows a diagnosis of PTSD.  2000 and 
2001 records from Ponce VA clinic showed diagnoses of 
adjustment disorder, PTSD by history, and chronic 
schizophrenia.  A 2001 social security psychological 
examination showed diagnoses of major depression and PTSD.

At a January 2001 RO hearing, Dr. J. J., a licensed 
psychiatrist, testified that he saw the veteran in April 
2000.  According to Dr. J.J., the veteran reported difficulty 
sleeping, anxiousness, and frequent attacks since his return 
from the Gulf.  Also, Dr. J.J. reported that the veteran was 
beat up by Arabian soldiers while serving in the Gulf.  He 
testified that when anyone mentions anything related to the 
Persian Gulf or spiders, the veteran's mind goes back to the 
Gulf.  The physician claimed that the veteran reported being 
in a place with lots of spiders, and that the veteran now has 
hallucinations of spiders.  The physician reported that the 
veteran hates all Arabians.  He testified that the veteran 
had a diagnosis of depression, which is typical of PTSD.  The 
physician also stated that the mere fact of having been in a 
war is enough stress as one's life is in danger, physically 
and emotionally.  The physician stated that the veteran was 
under fire, witnessed explosions, and was in a fight with 
Arabian solders.  Dr. J.J. also clarified that he did not 
treat the veteran.  

February 2002 psychiatric evaluation shows that the veteran 
reported being in a riot in Saudi Arabia; he also reported 
being jumpy, having palpitations, being anxious, experiencing 
sudden changes in character and behavior, being forgetful, an 
inability to concentrate, lacking interest, lacking 
motivation, lacking energy, and having feelings of 
hopelessness and helplessness.  He reported these conditions 
began after returning from the Gulf War.  The diagnosis was 
PTSD.

At a March 2002 RO hearing, the veteran did not testify.  Dr. 
J.J., a licensed psychiatrist, testified that he had treated 
him since April 2000 and the veteran had a diagnosis of PTSD.  
Dr. J.J. also testified that the veteran's condition had 
gotten worse since the last hearing and that he experiences 
constant anxiety.  He testified that when you ask the veteran 
about the Gulf, Arabs, or a simple spider, he goes back to 
the Gulf.  The physician testified that he thinks the veteran 
was attacked by spiders in the Gulf.  Dr. J.J. reported that 
he believes that veteran's PTSD is related to service as he 
suffered from nothing before he got to the Gulf and that 
there were no other traumatic events.  The veteran's 
representative stated that Dr. J.J. had done a complete 
review of the military medical records and treatment records.  

A review of the extensive medical record shows that the 
veteran has several diagnoses to include PTSD, an anxiety 
disorder, an adjustment disorder, chronic schizophrenia, a 
borderline personality disorder, and dystemic disorder 
related to aggravation and precipitation.  Therefore, the 
Board must discuss if any of these conditions can be service-
connected.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  The evidence necessary to establish the 
incurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was 'engaged in 
combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993). 

In the present appeal, the veteran asserts that he has PTSD 
due to the general stress of war.  As previously noted, 38 
C.F.R § 3.304(f) requires medical evidence diagnosing PTSD in 
accordance with §  4.125(a) of this chapter.  Specifically,         
§ 4.125 states that "[i]f a diagnosis of a mental disorder 
does not conform to the DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis."  38 C.F.R. § 4.125.  In the present claim, the 
veteran has several notations of diagnoses of PTSD, however, 
none of them conform to the DSM-IV criteria.  A March 1994 VA 
treatment record shows a diagnosis of PTSD and VA treatment 
records from 2000 onwards show a diagnosis of PTSD.  However, 
these were all notations in treatment records and there is no 
evidence that the veteran was ever examined in relation to 
these diagnoses.  In contrast, the VA examiners who examined 
the veteran on multiple occasions never diagnosed him with 
PTSD, and specifically stated that there was not a diagnosis 
of PTSD.  Thus, there is not a valid diagnosis of PTSD of 
record.

The Board notes the opinion of Dr. J.J. who testified at the 
RO on two occasions.   Dr. J.J. testified that the veteran 
has a diagnosis of PTSD due to the general stress of war.  
The judiciary has considered the question of what is credible 
and how credibility can be refuted. See, e.g. Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971), citing 
Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963) 
(credible testimony is that which is plausible or capable of 
being believed); State v. Asbury, 187 W. Va. 87, 415 S.E.2d 
891, 895 (W. Va. 1992) (the credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character); Burns v. 
HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' 'inconsistent affidavits' and 
'expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago'). In 
determining whether testimony is credible, the Court in 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995), summarized that 
the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  The Board 
does not find the opinions of Dr. J.J. to be credible due to 
inconsistencies and a lack of any clinical evidence of a 
diagnosis of PTSD.  Specifically, in the January 2001 
hearing, Dr. J.J. initially reported that he treated the 
veteran but later stated that he had only seen the veteran 
once.  Additionally, Dr. J.J. testified that the veteran was 
attacked by spiders in the Gulf; however, the veteran has 
never reported a spider attack, nor is there any other 
evidence of a spider attack of record.  Finally, though Dr. 
J.J. reports  diagnosis of PTSD, he did not offer any support 
for his conclusions or any evidence to show that the 
diagnosis of PTSD is in accordance with the DSM-IV criteria.  
Dr. J.J. did not provide treatment records or examination 
reports.  Rather, the only evidence of record of a diagnosis 
is his testimony at the RO hearings.  Thus, based on these 
inconsistencies and the lack of any supporting medical 
evidence, the Board finds that the testimony of the Dr. J.J. 
to  not be credible.  Therefore, as there is no valid 
diagnosis of PTSD of record, service connection for PTSD is 
not warranted.

Though service connection for PTSD is denied, service 
connection for an anxiety disorder is warranted.  In the 
present appeal, the veteran was diagnosed with an anxiety 
disorder by a March 1992 medical examiner for the State 
Insurance Fund, approximately six months after his discharge; 
this diagnosis was continued by the May 1992, December 1995, 
and February 1997 VA examiners.  Additionally, the Board 
notes that the February 1997 VA examiner specifically noted 
that in the veteran's separation examination from his second 
period of service (which is not of record), he noted marked 
depression or excessive worry and nervous trouble.  
Therefore, as there is an indication that the veteran noted 
depression or excessive worry upon separation, a diagnosis of 
anxiety disorder six months after discharge, and an ongoing 
diagnosis of an anxiety disorder, service connection for an 
anxiety disorder is granted.

The Board also notes that the veteran has other diagnoses of 
record, to include an adjustment disorder, a borderline 
personality disorder, and a dystemic disorder.  However, 
service connection for these conditions is not warranted.  
Specifically, there is no evidence of a current diagnosis of 
adjustment disorder, a borderline personality disorder, and a 
dystemic disorder.  Rather, these conditions were all noted 
in 1992 and though the veteran has had multiple VA 
examinations, these conditions were not diagnosed.  
Additionally, the February 1997 VA examiner specifically 
stated that the 1992 diagnosis of an adjustment disorder was 
not well documented by the psychiatrist.  The Board also 
notes that 2000 VA treatment records indicate a diagnosis of 
chronic schizophrenia.  However, there is no evidence of this 
condition until 2000; with no continuity of symptoms since 
the veteran's discharge since 1991 and no evidence that 
schizophrenia was incurred in service or within one year of 
separation, service connection is not warranted.  The Board 
also notes that there is also not a formal diagnosis of 
schizophrenia of record - schizophrenia was merely noted as a 
diagnosis in treatment  records.

 Therefore, service connection for PTSD, an adjustment 
disorder, borderline personality disorder, chronic 
schizophrenia, and a dystemic disorder related to aggravation 
and precipitation is not warranted.  Service connection for 
an anxiety disorder is granted.  
  
Neck Pain

The veteran seeks service connection for neck pain, including 
as due to an undiagnosed illness. 

Service medical records from the veteran's first period of 
service do not show any reports of neck or cervical pain.  
Upon separation the veteran's spine was normal.   
As previously noted, there are no service medical records for 
the veteran's second period of service.  The veteran does not 
claim that he reported neck pain in-service or that he 
experienced neck pain in service during his second period of 
service.  Records dated immediately after the veteran's 
discharge from the Puerto Rican National Guard do not show a 
finding or complaint of neck pain. 

VA treatment records 2000 show back and neck pain.  A 
cervical spine MRI showed C5-6 small diffuse posterior 
osteophytes with associated bulging disc effacing the 
anterior and posterior subarachnoid spaces with some 
associated cord compression C6-7 small to moderate size 
central herniation abutting and mildly compressing ventral 
aspects of cord and C4-5 posterior concentric bulging disk 
without definite cord compression.  

A July 2001 social security medical examination showed 
impressions of cervical sprain and cervical disc herniation 
C6-7.  

2005 records show a diagnosis of other cervicalgia.  2006 
treatment records show cervical pain associated with sporadic 
headaches.  The veteran reported that the pain worsened after 
a 1995 fall when he received trauma to the neck.  An MRI 
showed spondylotic changes of the cervical spine.  After MRI 
review, the assessment was cervical pain secondary to 
degenerative joint disease and spinal stenosis with neural 
foraminal narrowing.  

Initially, the Board notes the veteran's assertion that neck 
pain should be service-connected as an undiagnosed illness.  
While the Board recognizes that the veteran served in the 
Southwest Asia theater of operations from December 1990 to 
September 1991, is a 'Persian Gulf veteran' by regulation 
(i.e., had active military service in the Southwest Asia 
theater of operations during the Gulf War), and the 
provisions of 38 C.F.R. § 3.317 do enumerate symptoms for 
muscle and joint pain as manifestations of an undiagnosed 
illness, neck pain has been affirmatively diagnosed as 
cervical strain and cervical disc herniation.  As the 
provisions of 38 C.F.R. § 3.317 specifically do not apply to 
diagnosed conditions, service connection on this basis is not 
warranted.  

Having concluded that service connection based on an 
undiagnosed illness is not warranted, the Board must discuss 
whether service connection on a direct basis is warranted.  
In the present appeal, service medical records do not show 
any complaint or finding of neck pain in service and his 
separation examination from his initial period of service was 
normal.  Though the veteran's service medical records are not 
available for the veteran's second period of service, the 
veteran has not asserted that he reported neck pain in his 
second period of service.  Additionally, National Guard 
medical treatment records dated immediately after the 
veteran's discharge from his second period of service do not 
show any complaint or treatment for neck pain.  Based on the 
evidence of record, the Board finds no evidence of neck pain 
in-service.

As neck pain was first demonstrated after service, in 2000, 
the remaining question is whether the evidence establishes 
that this condition can be linked to service.  38 C.F.R. § 
3.303(b).  Under 38 C.F.R. § 3.303(b), this nexus requirement 
can be satisfied for a "chronic" condition when: (1) a 
chronic disease manifests itself in service and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997). 

In the present claim, there is no medical evidence of the 
symptoms or diagnosis of neck pain until nine post-service.  
There is also no evidence of continuity of symptomatology.  
Though veteran claims that the neck pain is due to service, 
there is no evidence of any treatment for neck pain in any 
service medical records, in medical records between the 
veteran's active duty periods, or in the Puerto Rican 
National Guard treatment records.  Since there is no evidence 
of any symptoms of this condition until 2000, though there 
are plentiful records showing treatment for other conditions, 
service connection is not warranted.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of the 
continuity.  Savage, 10 Vet. App. 488, Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).  The Board finds that the veteran's 
lack of treatment or diagnosis of the condition for several 
years after discharge is more probative than his statements 
that the neck pain is related to service.  
Finally, the Board recognizes that the veteran contends that 
his current neck pain is due to service.  Although he is 
competent to report on his symptoms, as a lay person without 
medical training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, neck pain is not shown by the medical evidence of 
record until several years post-service.  The Board has 
carefully reviewed the record and has concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection, to include as due to an undiagnosed 
illness.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, it is not applicable.  38 U.S.C.A. 
§ 5107(b);  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).   

Hand Numbness

Service medical records from the veteran's first period of 
service do not show any reports of hand numbness.  February 
1980 records show that the veteran's hands were peeling and 
cracking; there was no trauma.  The assessment was dry skin.  
A September 1983 record showed that he veteran slipped and 
fell while walking injuring his right hand; the assessment 
was sprain wrist.  A November 1983 right hand x-ray was 
normal and there was no swelling, discoloration or injury.  
The veteran's extremities were normal upon separation.  

As previously noted, there are no service medical records for 
the veteran's second period of service.  The veteran does not 
claim that he reported hand numbness in service, or that he 
experienced hand numbness in service.  Records dated 
immediately after the veteran's discharge from the Puerto 
Rican National Guard do not show a finding or complaint of 
hand numbness. 

1998 VA treatment records show hand numbness, 2000 VA 
treatment records show finger numbness; the diagnosis was 
foreign body, left index finger.  2000 records also show 
paresthesia and mild weakness of the ulnar nerve and 
innervated digits.  
In 2006 MRI, the veteran complained of bilateral hand pain 
with associated numbness since 1991.  An MRI showed that the 
bilateral hand pain and numbness suggestive of carpal tunnel 
syndrome, as opposed to peripheral neuropathy.  
 
Initially, the Board notes the veteran's assertion that hand 
numbness should be service-connected as an undiagnosed 
illness.  While the Board recognizes that the veteran served 
in the Southwest Asia theater of operations from December 
1990 to September 1991, is a 'Persian Gulf veteran' by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War), 
and the provisions of 38 C.F.R. § 3.317 do enumerate symptoms 
for muscle and joint pain as manifestations of an undiagnosed 
illness, there is a tentative diagnosis of carpal tunnel 
syndrome of record.  The Board recognizes that there is not 
an absolute diagnosis of record, however, the medical 
evidence falls short of reflecting the symptoms of an 
undiagnosed illness.  Though the 2006 MRI showed evidence of 
two possible diagnoses, the condition is not undiagnosed.  
Therefore, as the provisions of 38 C.F.R. § 3.317 
specifically do not apply to diagnosed conditions, service 
connection on this basis is not warranted. 

 Having concluded that service connection based on an 
undiagnosed illness is not warranted, the Board must discuss 
whether service connection on a direct basis is warranted.  
In the present appeal, service medical records do not show 
any complaint or finding of hand numbness in service; though 
there is a finding of wrist sprain in the veteran's first 
period of service, this appears to have been an acute and 
transitory condition as a 1983 wrist x-ray and separation 
examination were normal.  Though the veteran's service 
medical records are not available for the veteran's second 
period of service, the veteran has not asserted that he 
reported hand numbness in his second period of service.  
Based on the evidence of record, the Board finds no evidence 
of hand numbness in-service.

As hand numbness was first demonstrated after service, in 
1998, the remaining question is whether the evidence 
establishes that this condition can be linked to service.  38 
C.F.R. § 3.303(b).  As previously noted, under 38 C.F.R. § 
3.303(b), this nexus requirement can be satisfied for a 
"chronic" condition when: (1) a chronic disease manifests 
itself in service and the veteran currently has the same 
condition; or (2) a disease manifests itself in service but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage, 10 Vet. App. at 495-98. 

In the present claim, there is no medical evidence of the 
symptoms or diagnosis of hand numbness to the feet until 
seven years post-service.  There is also no evidence of 
continuity of symptomatology.  Though veteran claims that the 
hand numbness is due to service, there is no evidence of any 
treatment for hand numbness in any service medical records, 
in medical records between the veteran's active duty periods, 
or in the Puerto Rican National Guard treatment records.  
Thus, there is no evidence of any symptoms of this condition 
until 1998, though there are plentiful records showing 
treatment for other conditions.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of the 
continuity.  Savage v. Gober, 10 Vet. App. 488, Wilson, 2 
Vet. App. at 19.  The Board finds that the veteran's lack of 
treatment or diagnosis of the condition for several years 
after discharge is more probative than his statements that 
the hand numbness is related to service.  

Finally, the Board recognizes that the veteran contends that 
his current hand numbness is due to service.  Although he is 
competent to report on his symptoms, as a lay person without 
medical training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu, 2 Vet. App. at 492.

In summary, hand numbness is not shown by the medical 
evidence of record until several years post-service.  The 
Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection.  The doctrine of reasonable 
doubt has been considered but as the preponderance of the 
evidence is against the claim, it is not applicable.  
38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); see also, 
e.g., Gilbert, 1 Vet. App. at 49; Ortiz, 274 F. 3d at 1361.   


Loss of Hair, Loss of Memory, and Poor Circulation or a Blood 
Condition

Service medical records do not show any complaint or 
diagnosis of memory loss, hair loss or poor circulation or a 
blood condition.  Specifically, upon separation from his 
first period service the veteran's neurological system, 
vascular system, and skin were normal.  He also denied any 
loss or memory or amnesia.  Though there is not a separation 
examination from the veteran's second period of service, 
Puerto Rican National Guard treatment records following the 
veteran's discharge do not show any complaints or findings of 
memory loss, hair loss, or poor circulation or a blood 
condition.  The veteran has also not indicated that he 
reported these conditions during his second period of 
service. 

After service, May 1992 and December 1995 VA examinations 
showed that the veteran's memory was preserved.  In VA 
treatment records from 1992 onwards, the veteran has 
complained of memory loss, but there are no objective 
findings or memory loss noted.
     
Initially, the Board notes the veteran's assertion that these 
conditions should be service-connected as an undiagnosed 
illness.  While the Board recognizes that the veteran served 
in the Southwest Asia theater of operations from December 
1990 to September 1991, is a 'Persian Gulf veteran' by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War), 
and the provisions of 38 C.F.R. § 3.317 do enumerate symptoms 
for consideration, there is no medical evidence of hair loss, 
memory loss, or poor circulation or a blood condition.  
Furthermore, there are no non-medical indicators of hair 
loss, poor circulation or a blood condition.  His own 
statements, without other indicators or inadequate to 
establish an undiagnosed illness.   

In regard to memory loss, it appears that the veteran has 
voiced such complaints to examiners and such may come within 
the broad spectrum of a non-medical indicator.  However, when 
examined in February 2002 his recent memory showed no 
deficits, his remote memory showed no deficits, and his 
attention span showed no deficits.  Based upon such objective 
testing, the Board concludes that the non-medical indicators 
are inadequate to establish an undiagnosed illness manifested 
by memory loss and that he does not have memory loss.  In 
essence, objective testing is more probative than a non-
medical indicator.

In regard to his repport of hair loss, when examined in May 
2005, no lesions were noted and the head was not described as 
normal.  Such evidence tends to prove that the veteran does 
not have hair loss.

Though the veteran has had multiple VA examinations 
throughout the appeals process, there is no objective 
evidence of  these conditions.  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  The Court has 
held that a condition or injury occurred in service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Therefore, as there is no medical evidence (or 
adequate evidence of a non-medical indicator) of current 
symptoms of hair loss, memory loss, or poor circulation or a 
blood condition, service connection on a direct basis or as 
due to an undiagnosed illness is not warranted.  

The Board notes the veteran's argument that he has memory 
loss, hair loss, poor circulation, and a blood condition.  
This determination, however, is not a matter for an 
individual without medical expertise See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record which does not show any of 
these symptoms.  

In summary, hair loss, memory loss, poor circulation, and a 
blood condition are not shown by the evidence of record.  The 
claim is unsupported by medical indicators or adequate non-
medical indicators.  The Board has carefully reviewed the 
record and has concluded that a preponderance of the evidence 
is against the veteran's claims for service connection, to 
include as due to an undiagnosed illness.  The doctrine of 
reasonable doubt has been considered but as the preponderance 
of the evidence is against the claims, it is not applicable.  
38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD, an adjustment disorder, a 
borderline personality disorder, chronic schizophrenia, and a 
dystemic disorder is denied.

Service connection for an anxiety disorder is granted.

Service connection for neck pain, to include as due to an 
undiagnosed illness, is denied.

Service connection for hand numbness, to include as due to an 
undiagnosed illness, is denied.

Service connection for loss of hair, to include as due to an 
undiagnosed illness, is denied.
Service connection for loss of memory, to include as due to 
an undiagnosed illness, is denied.

Service connection for poor circulation and a blood 
condition, to include as due to an undiagnosed illness, is 
denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


